                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MARQUISE DAVAR HODGE, #3497-18,                 §
              PLAINTIFF,                        §
                                                §
V.                                              §    CIVIL CASE NO. 3:19-CV-1094-M-BK
                                                §
                                                §
STATE OF TEXAS, ET AL,                          §
                DEFENDANTS.                     §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

       IT IS THEREFORE ORDERED that Plaintiff’s claims seeking to dismiss the pending

state criminal charge should be DISMISSED WITHOUT PREJUDICE as barred by the

Younger abstention doctrine, and his remaining claims should be summarily DISMISSED

WITH PREJUDICE as frivolous and for failure to state a claim under 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b).

       The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (per curiam).1 In the event of an appeal,

Plaintiff may challenge this certification by filing a separate motion to proceed in forma pauperis

on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh,

117 F.3d at 202; FED. R. APP. P. 24(a)(5).

       SO ORDERED this 13th day of August, 2019.




1Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the district court certifies an appeal as not taken in good faith.
